Case 18-17382-ref    Doc 14     Filed 01/07/19 Entered 01/07/19 15:05:41          Desc Main
                                Document      Page 1 of 2


              IN THE UNITED STATES BANKRUPTCY COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   IN RE:                                      BANKRUPTCY NO. 18-17382
   CHRISTOPHER GERALD RAAB
   AKA CHRISTOPHER G. RAAB                     CHAPTER 13
   AKA CHRISTOPHER RAAB

           DEBTORS

    NOTICE OF MOTION, RESPONSE DEADLINE A ND HEARING DATE

          Debtor, Christopher Gerald Raab aka Christopher G. Raab aka Christopher
  Raab, has filed a Motion to Avoid Lien of VIST Bank Formerly Known as Leesport
  Bank Pursuant to 11 U.S.C. § 522(f) in the above-captioned matter.

         1.     Your rights may be affected. You should read these papers
  carefully and discuss them with your attorney, if you have one in this bankruptcy
  case. (If you do not have an attorney, you may wish to consult an attorney).

           2.       If you do not want the court to grant the relief sought in the Motion
  or if you want the court to consider your views on the Motion, then on or before
  January 21, 2019 you or your attorney must file a response to the Motion. (see
  Instructions on next page).

          3.     A hearing on the Motion is scheduled to be held on February 7. 2019
  at 9:30 a.m. before the Honorable Richard E. Fehling, United States Bankruptcy
  Court, The Madison Building, 400 Washington Street, Reading, PA 19601. Unless
  the court orders otherwise, the hearing on this contested matter will be an evidentiary
  hearing.

         4.     If you do not file a response to the Motion, the court may cancel the
  hearing and enter an order granting the relief requested in the Motion.

        5.      You may contact the Bankruptcy Clerk's office at 610-208-5040 to find
  out whether the hearing has been canceled because no one filed a response.

         6.     If a copy of the motion is not enclosed, a copy of the Motion will be
  provided to you if you request a copy from the attorney whose name and address is listed
  on the next page of this Notice.

                                       Filing Instructions

       7.    If you are required to file documents electronically by Local
  Bankruptcy Rule 5005-1, you must file your response electronically.
Case 18-17382-ref     Doc 14    Filed 01/07/19 Entered 01/07/19 15:05:41              Desc Main
                                Document      Page 2 of 2


         8.      If you are not required to file electronically, you must file your
  response at

                               United States Bankruptcy Court
                                   The Madison Building
                                   400 Washington Street
                                          Suite 301
                                     Reading, PA 19601

         9.     If you mail your response to the bankruptcy clerk’s office for filing,
  you must mail it early enough so that it will be received on or before the date stated in
  Paragraph 2 on the previous page of this Notice.

        10.    On the same day that you file or mail your Response to the Motion,
  you must mail or deliver a copy of the Response to the movant’s attorney:

                                   Shawn J. Lau, Esquire
                                   Lau & Associates, P.C.
                                 4228 St. Lawrence Avenue
                                     Reading, PA 19606
                                    610-370-2000 Phone
                                     610-370-0700 Fax
                                   Shawn_lau@msn.com



  Dated: January 7, 2019                       /s/Shawn J. Lau
                                               Shawn J. Lau, Esquire
                                               Lau & Associates, P.C.
                                               Attorney for Debtor
                                               4228 St. Lawrence Avenue
                                               Reading, PA 19606
                                               610-370-2000 phone
                                               610-370-0700 fax
                                               shawn_lau@msn.com
